Title: To Thomas Jefferson from Henry Dearborn, 30 April 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            
                        War Deparment April 30th.  1808
                            
                        
                        I have the honor of proposing for your approbation the following appointments in the troops to be raised by virtue of an act entitled “An Act to raise for a limited time an additional military force” passed on the 12th day of April 1808.
                  
                        
                            
                        
                     Enclosure
                                                
                            
                        
                           
                              Residence
                              Names
                              Rank and Corps
                           
                           
                                               
                                    Georgia
                              Homer V. Miller.
                              Major Infantry
                           
                           
                              
                                  "
                              Mossman Houston.
                              Captain  "
                           
                           
                              
                                  "
                              Charles Crawford.
                              Captain  "
                           
                           
                              
                                  "
                              William Butler .
                              First  Lieutenant  "
                           
                           
                              
                                  "
                              Robert McDougal.
                              First Lieutenant "
                           
                           
                              
                                  "
                              Samuel H. Butler.
                              Second Lieutenant "    
                           
                           
                              
                                  "
                              Henry Cholard.
                              Second Lieutenant “
                           
                           
                              
                                  "
                              John N. McIntosh.
                              Ensign "
                           
                           
                              
                                  "
                              Stephen Rose.
                              Ensign "
                           
                           
                              
                                  "
                              Josiah Telfair.
                              Captain Artillerists
                           
                           
                              
                                  "
                              George Walton.
                              Second Lieutenant "
                           
                           
                              
                                  "
                              Thomas. A. Smith.
                              Captain Riflemen.
                           
                           
                              
                                  "
                              Thomas Spencer.
                              First Lieutenant "
                           
                           
                              
                                  "
                              Daniel Appling.
                              Second Lieutenant "
                           
                           
                              
                                  "
                              Elias Stalling.
                              Ensign "
                           
                           
                              
                                    Kentucky
                              William Russell.
                              Colonel Infantry
                           
                           
                              
                                  "
                              George R. C. Floyd
                              Captain "
                           
                           
                              
                                  "
                              Thornton Posey.
                              Captain "
                           
                           
                              
                                  "
                              Edward Hord.
                              Captain "
                           
                           
                              
                                  "
                              Robert C. Nicholas.
                              Captain "
                           
                           
                              
                                  "
                              Richard Oldham.
                              First  Lieutenant "
                           
                           
                              
                                  "
                              Zachariah Taylor.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Uriah Blue.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Carey Nicholas.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Elisha Edwards.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Davis Hardin
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Samuel G. Hopkins.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Lowry Bishop
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              William J. Allen
                              Ensign. Infantry
                           
                           
                              
                                  "
                              John Hughes Jnr.
                              Ensign "
                           
                           
                              
                                  "
                              Samuel Vail.
                              Ensign "
                           
                           
                              
                                  "
                              Henry M. Gilman.
                              Ensign "
                           
                           
                              
                                  "
                              Daniel Gano.
                              Captain Artillerists
                           
                           
                              
                                  "
                              Samuel Haskins.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Elijah Craig.
                              Captain Riflemen
                           
                           
                              
                                  "
                              George Morrison.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Elzey L. James.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                               Joseph Smith Pepper.
                              Ensign "
                           
                           
                              
                                    Ohio.
                              Jervis Cutler.
                              Captain Infantry.
                           
                           
                              
                                  "
                              Enos Cutler.
                              1st. Lieutenant  "
                           
                           
                              
                                  "
                              Thomas S. Jessup.
                              2d. Lieutenant  "
                           
                           
                              
                                  "
                              Samuel McCormick.
                              Ensign
                           
                           
                              
                                  "
                              James McDonald.
                              Captain Riflemen
                           
                           
                              
                                  "
                              Michael Hays.
                              1st. Lieutenant  " 
                           
                           
                              
                                  "
                              Edward Rector.
                              2d. Lieutenant  "
                           
                           
                              
                                  "
                              Angus Longham.
                              Ensign "
                           
                           
                              
                                    New York
                              Samuel Cherry
                              Captain Infantry
                           
                           
                              
                                  "
                              Charles Christian.
                              Captain "
                           
                           
                              
                                  "
                              Ebenezer Cross.
                              Captain "
                           
                           
                              
                                  "
                              John Dill.
                              Captain "
                           
                           
                              
                                  "
                              William P. Benet.
                              Captain "
                           
                           
                              
                                  "
                              Ebenezer Beebe.
                              1st. Lieutenant  " 
                           
                           
                              
                                  "
                              Gad. Humphreys
                              1st. Lieutenant  " 
                           
                           
                              
                                  "
                              William Lake.
                              1st. Lieutenant  " 
                           
                           
                              
                                  "
                              George Nelson.
                              1st. Lieutenant  " 
                           
                           
                              
                                  "
                              John Chrystie.
                              1st. Lieutenant  " 
                           
                           
                              
                                  "
                              James E. A. Masters
                              2d. Lieutenant  " 
                           
                           
                              
                                  "
                              Abel Morse.
                              2d. Lieutenant  " 
                           
                           
                              
                                  "
                              Clement Sadlier Junr.
                              2d. Lieutenant  Infantry
                           
                           
                              
                                  "
                              Chauncy Pettibone
                              2d. Lieutenant  " 
                           
                           
                              
                                  "
                              Robert Sterry
                              2d. Lieutenant  " 
                           
                           
                              
                                  "
                              Jacob Heet.
                              Ensign "
                           
                           
                              
                                  "
                              Edward Webb.
                              Ensign "
                           
                           
                              
                                  "
                              Charles K. Gardner.
                              Ensign "
                           
                           
                              
                                  "
                              Neil Shaw.
                              Ensign "
                           
                           
                              
                                  "
                              Truman Smith.
                              Ensign "
                           
                           
                              
                                  "
                              Solomon D. Townsend
                              Captain Artillery
                           
                           
                              
                                  "
                              Killian N. Van Reuselaer
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Alexander F. Rose.
                              Captain Cavalry
                           
                           
                              
                                  "
                              Belle Williams Junr.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              John W. Van Veghten
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              James Wiltsie
                              Cornet. "
                           
                           
                              
                                  "
                              Thomas Anderson 
                              Captain 
Riflemen
                           
                           
                              
                                  "
                              Abraham A. Massias
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Matthew Cannan.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Arthur W. Thornton.
                              Ensign "
                           
                           
                              
                                    Vermont.
                              Nathan Easterbrooks.
                              Captain Artillery.
                           
                           
                              
                                  "
                              William Campbell
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Learned Lamb.
                              Captain Infantry.
                           
                           
                              
                                    New Jersey
                              Zebulon M. Pike
                              Major of infantry
                           
                           
                              
                                  "
                              David Breasly
                              Capt: Cavalry
                           
                           
                              
                                  "
                              Thomas A. Helmes.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Silas Halsey Jr.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Caleb Dusenberry.
                              Cornet.
                           
                           
                              
                                  "
                              John T. Bentley.
                              Captain Infantry
                           
                           
                              
                                  "
                              John Mackesny.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Charles F. Lott.
                              Captain ”
                           
                           
                              
                                  "
                              John T. Arrowsmith
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              William Gamble.
                              Ensign Infantry
                           
                           
                              
                                    Rhode Island.
                              William C. Baen.
                              Captain ”
                           
                           
                              
                                  "
                              Robert C. Barton
                              1st. Lieutenant "
                           
                           
                              
                                    New Hampshire
                              Paul Wentworth
                              Captain ”
                           
                           
                              
                                  "
                              George W. Prescott
                              1st. Lieutenant "
                           
                           
                              
                                    Tennessee.
                              Gilbert C. Russell.
                              Captain ”
                           
                           
                              
                                  "
                              George W. Sevier.
                              Captain Riflemen
                           
                           
                              
                                  "
                              Thomas T. VanDyke.
                              Captain Infantry
                           
                           
                              
                                  "
                              James Daugherty.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              William McClellan.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              John Fagan.
                              1st. Lieutenant Riflemen.
                           
                           
                              
                                    South Carolina
                              Jacint Lavall
                              Captain Cavalry.
                           
                           
                              
                                  "
                              Arthur P. Hayne.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              John Mayrant
                              2d.. Lieutenant "
                           
                           
                              
                                  "
                              William R. Davis
                              Cornet. "
                           
                           
                              
                                  "
                              John Darrington.
                              Captain Infantry.
                           
                           
                              
                                  "
                              Robert B. Moore.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              James Cooper.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Alexander Silliman
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Thomas Hesell.
                              Ensign. "
                           
                           
                              
                                    Massachusetts
                              Joseph Chandler.
                              Captain Artillery
                           
                           
                              
                                  "
                              Abraham Eustis.
                              Captain "
                           
                           
                              
                                  "
                              Alexander S. Brooks.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Thomas Pitts
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              William Hutchens.
                              Captain Infantry
                           
                           
                              
                                  "
                              David Byers.
                              Captain "
                           
                           
                              
                                  "
                              Josiah Snelling.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Alden G. Cushman
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Timothy Gerrish.
                              Ensign. "
                           
                           
                              
                                    Virginia
                              Alexander S. Parker. 
                              Colonel Infantry
                           
                           
                              
                                  "
                              Alexander Smythe.
                              Lt. Colonel Riflemen
                           
                           
                              
                                  "
                              Winfield Scott.
                              Captain Artillery
                           
                           
                              
                                  "
                              Presley N. OBannon.
                              Captain Cavalry.
                           
                           
                              
                                  "
                              Elias Lowther
                              Captain Riflemen
                           
                           
                              
                                  "
                              Thomas W. Maury.
                              Captain Infantry
                           
                           
                              
                                  "
                              John Read.
                              Captain "
                           
                           
                              
                                  "
                              Thomas Strode.
                              Captain "
                           
                           
                              
                                  "
                              Nimrod Long
                              Captain "
                           
                           
                              
                                  "
                              Edward Dillard.
                              Captain "
                           
                           
                              
                                  "
                              Alexander T. Lyle.
                              lst. Lieutenant Cavalry.
                           
                           
                              
                                  "
                              George Mason.
                              2d. Lieutenant  "
                           
                           
                              
                                  "
                              Bennoni Overstreet.
                              Cornet. "
                           
                           
                              
                                  "
                              Charles Porterfield
                              1st.Lieutenant Riflemen
                           
                           
                              
                                  "
                              John Mays
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Francis Stribling
                              Ensign. "
                           
                           
                              
                                  "
                              Henry Saunders.
                              1st. Lieutenant Infantry
                           
                           
                              
                                  "
                              Roger A. Jones.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Townsend Stills
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Joseph Grigsley.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Wm. Brook
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Richard H. Bell.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Le Roy Opie.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Robert Crutcher.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Thomas Randolph.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              William Henshaw.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Elias Edmonds.
                              Ensign. "
                           
                           
                              
                                  "
                              Caleb Perry.
                              Ensign. Infantry
                           
                           
                              
                                  "
                              William Skipwith.
                              Ensign. "
                           
                           
                              
                                  "
                              Fraser Otey
                              Ensign. "
                           
                           
                              
                                  "
                              William Littlejohn
                              Ensign. "
                           
                           
                              
                                    Mississippi Territory
                              Minor B. Sturges
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              James S. Wade.
                              Ensign. "
                           
                           
                              
                                    Orleans Territory
                              Arthur Morgan.
                              Captain  "
                           
                           
                              
                                  "
                              Joseph Tricon
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Narcissus Brutin.
                              Ensign. "
                           
                           
                              
                                    Pennsylvania
                              William N. Irvine
                              Captain Artillery
                           
                           
                              
                                  "
                              Robert H. McPherson.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Clement C. Biddle. 
                              Captain Cavalry
                           
                           
                              
                                  "
                              James Chambers.
                              1st. Lieutenant Infantry
                           
                           
                              
                                  "
                              Alexander Cummings.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Benjamin Walton.
                              Captain  "
                           
                           
                              
                                  "
                              Thomas Davis.
                              Captain  "
                           
                           
                              
                                  "
                              George Hammill.
                              Captain  "
                           
                           
                              
                                  "
                              George Gibson.
                              Captain  "
                           
                           
                              
                                  "
                              Philip Strubing.
                              Captain  "
                           
                           
                              
                                  "
                              John McElroy.
                              Captain  "
                           
                           
                              
                                  "
                              John Johnson
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Richard Whastenby
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Washington Lee
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Henry Philips.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Silas Amberson.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              William Forgrave.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              William Nicholas.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Owen Aston.
                              Ensign "
                           
                           
                              
                                  "
                              Nicholas Ulerick.
                              Ensign "
                           
                           
                              
                                  "
                              Ephraim Pentland.
                              Ensign Infantry
                           
                           
                              
                                  "
                              John Stroud.
                              Ensign "
                           
                           
                              
                                  "
                              Samuel Edmondston.
                              Ensign "
                           
                           
                              
                                  "
                              Jacob Sinn.
                              Ensign "
                           
                           
                              
                                  "
                              Henry Shell.
                              Ensign "
                           
                           
                              
                                    Maryland & Delaware.
                              George Peter.
                              Captain Artillery
                           
                           
                              
                                  "
                              James Gibson. 
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              William Wilson.
                              Captain Cavalry
                           
                           
                              
                                  "
                              James J. Bowie.
                              First Lieutenant "
                           
                           
                              
                                  "
                              Samuel M. Lee.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Levi Hukill
                              Cornet. "
                           
                           
                              
                                  "
                              John Ragan.
                              Captain Riflemen.
                           
                           
                              
                                  "
                              Fielder Ridgway.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Lodowick Morgan
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Richard F. Alexander.
                              Ensign "
                           
                           
                              
                                  "
                              Nathan N. Wright.
                              Captain Infantry
                           
                           
                              
                                  "
                              Richard C. Dale. 
                              Captain "
                           
                           
                              
                                  "
                              James Fonerdon.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Mordecai Griffith
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              William King.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Jacob Hindman.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              Robert Carson.
                              Ensign "
                           
                           
                              
                                  "
                              David Gallagher.
                              Ensign "
                           
                           
                                
                                    North Carolina
                              Edward Pasteur
                              Colonel Infantry
                           
                           
                              
                                  "
                              Archibald R. Ruffin.
                              Captain  "
                           
                           
                              
                                  "
                              Abner Pasteur
                              Captain  "
                           
                           
                              
                                  "
                              Cadwallader Jones.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              John H. Eaton.
                              2d. Lieutenant "
                           
                           
                              
                                  "
                              William Johnson jr:
                              2d. Lieutenant "
                           
                           
                              
                                    Tennessee.
                              Walter H. Overton.
                              1st. Lieutenant "
                           
                           
                              
                                  "
                              Alexander White
                              2d. Lieutenant "
                           
                         
                     
                        
                        
                    